This writ of error is directed to an order granting a motion for a new trial. Numerous questions are argued in the briefs. The motion for new trial was bottomed on eight grounds. It does not appear which ground the court below thought warranted his order. *Page 233 
This Court has repeatedly held that on writ of error taken under the statute to an order granting a new trial in a common law action the only question before the Court is the propriety of the order granting the new trial. Miami Transit Company v. Mowrey, 103 Fla. 840, 138 So.2d 481; Phillips v. Garrett,109 Fla. 435, 147 So.2d 857; Cheney v. Roberts, 77 Fla. 324, 81 So. 475; Carney v. Stringfellow, 73 Fla. 700, 74 So.2d 866; Beverly v. Hardaway, 66 Fla. 177, 63 So.2d 702.
From a careful examination of the record we are not convinced that the court below abused his discretion in granting the new trial so his judgment is hereby affirmed.
Affirmed.
ELLIS, P. J., and TERRELL and BUFORD, J. J., concur.
WHITFIELD, C. J., and DAVIS, J., concur in the opinion and judgment.